Judgment in favor of plaintiff Mary Love in the sum of $40,000 and in favor of Cecil Love in the sum of $5,000 for personal injuries unanimously reversed on the law, on the facts, and in the exercise of discretion, the judgment vacated and a new trial is granted, without costs and without disbursements, unless plaintiffs, respectively, within 20 days of service of a copy of the order hereon, stipulate to accept, respectively, $13,000 and $2,000 in lieu of award by verdict, in which event the judgment is modified to that extent and, as thus modified, affirmed, without costs and without disbursements. It is obvious that the award by verdict is excessive and not warranted by the record. Concur — Capozzoli, J. P., McGivern, Markewich and Tilzer, JJ.